DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1-13 have been examined in this application.  This communication is a Final Rejection in response to the "Amendment" and Remarks" filed on 10/14/21.
Drawings
The drawings are objected to:
because the particular depiction of  “a pair of side edge bumps”, as per claim 2, is unclear. Specifically, reference numeral 13 corresponding to the claimed “bumps” appears in the drawings as merely an edge and omits some raised portion of the device and therefore is in conflict with the conventional understanding of “bump”.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As per claim 1, a claim may be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain. See MPEP §2173.03, ¶ 2. The limitation “[…] a pouring surface […] that starts broadly on the side aligning with the interior latching wall and tapers inwardly narrowing as it approaches the outer latching wall […]” appears inconsistent with the depicted invention, where a pouring surface 10 appears without taper along a length of the pouring surface extending between the interior and exterior latching walls (see Fig. 1-5). This conflict renders the scope of the claim uncertain. 
Further as per claim 1, the limitation “[…] the flexible pouring spout guard is detachably affixed to a segment of a vessel lip of a liquid containing vessel by expanding or 
the specification fails to provide support for the affixing of a spout to a vessel lip, where that affixing is achieved by any of: expanding a degree of curvature of the pouring spout; and compressing a degree of curvature of the pouring spout – as is commensurate in scope with the claim. That is, there appears no support in the specification for a spout capable of being affixed to a vessel by compression and also by expansion of a curvature of the spout, to affix that same spout to that same vessel. A claim may be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain. See MPEP §2173.03, ¶ 2.
Further as per claim 1, the limitation “a frictional coefficient of materials from which the flexible pouring spout guard is produced” is ambiguous. Specifically, “frictional coefficients” are conventionally known to correspond to a friction occurring between two materials in contact. The specification does not indicate what particular materials from which the spout is produced that are in contact with each other. It appears that “frictional coefficients” is being used contrary to the conventional definition—and applicant has not set forth a clear alternative definition in the specification. 
As per claim 2, the claim term “bumps” corresponds to a disclosed structure consisting of merely a rounded edge that omits some raised portion of the device – and therefore the claimed “bump” appears used contrary to the ordinary meaning: “a relatively abrupt convexity or protruberance on a surface” as per the online Merriam-Webster dictionary—attached. This conflict renders the scope of the claim uncertain. See MPEP § 2173.05(a)(III).
Further as per claim 2, “the liquid” lacks clear antecedent basis in the claim at least because appears no prior positive recitation of “liquid”.
As per claim 3, the terms “textured” and “increasing” are relative terms for which the claims lacks some standard for measuring the degree intended- i.e. “Textured” relative to what? “Increasing” relative to what? A claim that requires the exercise of subjective judgment without restriction may render the claim indefinite. See MPEP § 2173.05(b).
Claims 2-12 depend from claim 1 and thus inherit the deficiencies thereof.
Claims 3-12 depend from claim 2 and thus inherit the deficiencies thereof.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016149275 to Dervin et al in view of US 3695488 to Olsson.
	As per claims 1 and 13, Dervin discloses a flexible pouring spout guard and drinking aid device comprising:
a curved gripping structure containing a central channel (Fig. 2-4) formed at the intersection of a curved flexible outer latching wall (12) and a curved flexible inner latching wall (13) where:
the outer wall contains a latching lip element curved inwards towards the inner latching wall (Fig. 2); and
the inner wall contains a plurality of grooves dividing the inner latching ([0023], Ln. 4-6; [0028]);
a pouring lip (16) extending beyond the outer latching wall (Fig. 2);
a pouring surface (14) positioned above the central channel (Fig. 1-3), the pouring surface having a width, the width starting broadly from the inner latching wall (Fig. 3), wherein the pouring lip is tapered ([0044], ln. 6), whereby the flexible pouring spout guard is formed to detachably affix to a segment of the a vessel lip of a liquid-containing vessel ([0049]; [0025], ln. 1-4) by compressing a  degree of curvature of the pouring spout guard to align with the vessel lip ([0047], Ln. 5-6), guiding the outer and inner latching walls downward so as to straddle the vessel lip, aligning the vessel lip with the central channel, and applying pressure to the top of the spout guard until the vessel lip rests snugly within the central channel where it is held in place by a combination of a c-clamp grip formed between the outer wall with its latching lip element and the opposing inner wall (pg. 15, [0050] , ln. 1-6; [0049]) a frictional coefficient for the mating of materials of the guard and the rim (inherent) and counterbalanced tension forces produced by the outer latching lip element and inner gripping elements (inherent).
Dervin does not disclose the particular shape of the taper in the lip of the pouring surface. Olsson teaches a flexible guard attachment comprising a tapered pouring surface narrowing towards a pouring lip (Fig. 1-2). It would have been obvious for one of ordinary skill in the art, view of the silence in Dervin regarding the particular shape of the taper, to modify Dervin according to the aforementioned teachings from Olsson such that the tapered pouring surface narrows towards the pouring lip.
As per claim 2, Olsson further discloses a pair of side bumps (28, 29) positioned on opposite sides of the guard, to channel flowing contents onto the pouring surface and into a narrower stream flowing to the pouring lip.
Dervin does not explicitly disclose the contents comprising liquid. However, it has been held that: a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art; and, if the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP §2114(II). Further, expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim. See MPEP §2115. In addition, functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function. Therefore, if the prior art discloses a device that can inherently perform the claimed function, a rejection under 35 U.S.C. 102 or 103 may be appropriate. See MPEP §2114(IV). Furthermore, when the structure recited in the prior art is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. See MPEP §2112.01(I). The Dervin-Olsson combination previously set forth is capable of being used as claimed – i.e. such that the stream of flowing contents comprises liquid.
As per claim 3, and as the examiner can understand the claim, the interior surface of the inner latching wall, like all other surfaces, inherently has some degree of surface roughness –I.e. “texture”.
As per claims 4-6, the Dervin-Olsson combination discloses the claimed invention but is silent regarding the number of gaps in the skirt. However, it would have been an obvious matter See MPEP 2144.04.
As per claims 7-12, Dervin further discloses the guard may be formed from a polymeric material ([0047], ln. 10). It would have been obvious for one of ordinary skill in the art at the time the application was effectively filed to choose from among known polymers—including a thermoset elastomer, silicone rubber, thermoplastic elastomer, thermoplastic polymer, thermoplastic recycled polymer, and a biodegradable polymer like nylon or cellulose—to try to form the guard according to the Dervin-Olsson combination previously set forth.
Response to Arguments
In regards to the drawing objections issued in the non-final action dated 07/21/20, the amendment filed 10/14/21 appropriately addresses all except for that maintained in this office action regarding the claimed “bumps”. Applicant requests withdrawal of the Fig. 3 depicts bumps that “jut out slightly to form a raised edge or bump”, however it is unclear from what reference structure that the bumps are considered to be “raised” or “jut out” from. There appears no relatively abrupt convexity or protruberance on the surface that could be considered a “bump” and the objection is maintained.
In regards to the claim rejections under 35 USC 112 issued in the non-final action dated 07/21/20, the amendment filed 10/14/21 appropriately addresses all except for that maintained in this office action regarding the claimed function of the guard of “expanding or compressing a degree of curvature of the guard to align with the vessel”. The Examiner maintains that the specification fails to provide support for the affixing of a spout to a vessel, where that affixing—i.e. affixing to the same vessel—is achieved by any of: expanding a degree of curvature of the 
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
The prior art made of record in FORM PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Among other references, US 9475613 to Kent is made of record for disclosing other pertinent structures. More specifically, the Kent reference discloses an guard comprising a pouring surface that is curved in the direction of content flow (Fig. 4). It is noted such a feature is present in the Applicants device but has not been claimed.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period with expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(A) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Gruby, whose telephone number is (571) 272-3415.  The examiner can normally be reached from Monday to Friday between 8:00 AM and 5:00 PM.
	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Paul Durand, can be reached at (571) 272-4459.  

/R.A.G/Examiner, Art Unit 3754      

/PAUL R DURAND/Supervisory Patent Examiner, Art Unit 3754                                                                                                                                                                                                                                                                               
01/19/2021